Exhibit 10.1

 

 

 

NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY

 

CELLANA LLC

SUPPLEMENTAL AGREEMENT NO. 1

TO MODIFY SUBLEASE NO. K-26

DATED January 3rd, 2008

 

 

THIS SUPPLEMENTAL AGREEMENT NO. 1, made and entered into as of      day
of                2018, but effective as of October 1st, 2018, by and between
the NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY, STATE OF HAWAII, hereinafter
referred to as “Sublessor,” and CELLANA LLC, a limited liability company, under
the laws of Delaware, whose business and post office address is 73-4460 Queen
Kaahumanu Hwy, #127, Kailua-Kona, HI 96740, hereinafter referred to as
“Sublessee”;

 

W I T N E S S E T H:

 

WHEREAS, the Sublessee currently subleases from the Sublessor certain leased
land pursuant to SUBLEASE K-26 dated January 3rd, 2008, between the NATURAL
ENERGY LABORATORY OF HAWAII AUTHORITY, a body corporate and politic and an
instrumentality and agency of the State of Hawaii organized pursuant to Hawaii
Revised Statutes, Chapter 227D, as amended, hereinafter referred to as the
“Sublessor”, and whose business and post office address is 73-4460 Queen
Kaahumanu Hwy., #101, Kailua-Kona, Hawaii 96740 and CELLANA LLC, a Delaware
company, covering 6.216 acres of land at Kalaoa 1st, North Kona, Island of
Hawaii County and State of Hawaii, dated January 3rd, 2008 (“Primary
Agreement”);

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, the parties hereto now desire to modify sections of the Primary
Agreement to reflect the assignment of Sublease No. K-26 from “CELLANA LLC” to
“Cyanotech Corporation”;

 

WHEREAS, the parties hereto also desire to modify sections of the Primary
Agreement to reflect the change from energy use to productive use;

 

NOW, THEREFORE, IT IS MUTUALLY UNDERSTOOD AND AGREED that the Primary Agreement
is hereby modified, amended and changed to replace the name “CELLANA LLC” with
the name “Cyanotech Corporation” wherever the name appears in the Primary
Agreement.

 

It is further agreed that the sublease paragraph 1.a. of the Primary Agreement
as modified is hereby further modified, amended and changed by deleting the
words enclosed in brackets, and adding the words in underlined boldface text to
read as follows:

 

“1.         Rental fees

 

In consideration of the property and services provided by the Sublessor,
Sublessee agrees to pay Sublessor:

 

 

a)

Fixed rental fee

A monthly fixed rental fee, calculated at [ONE THOUSAND FIVE HUNDRED DOLLARS AND
00/100 ($1,500.00)] FIVE HUNDRED DOLLARS AND 00/100 ($500.00) per acre per month
for improved/unimproved lands, payable in advance, without notice or demand, on
the first day of each and every month. The fixed rental fee shall be based upon
the entire area of the parcel, gross acreage of 6.216 acres, as shown on the
survey map attached hereto as Exhibit “C”. Based upon the gross acreage of 6.216
acres as shown on Exhibit “C,” Sublessee shall pay a total monthly fixed fee of
[NINE THOUSAND THREE HUNDRED TWENTY FOUR DOLLARS AND 00/100 ($9,324.00)] THREE
THOUSAND ONE HUNDRED EIGHT DOLLARS AND 00/100 ($3,108.00).”

 

It is further agreed that Exhibit “A” shall be replaced with Exhibit A-1. The
leased land shall be utilized only for the purposes specified in the project
proposal attached hereto as Exhibit “A-1”.

 

IT IS FURTHER UNDERSTOOD AND AGREED that this Supplemental Agreement No. 1 is
supplemental to the Primary Agreement and all terms, conditions and provisions
thereof, unless specifically modified, amended, or changed herein remain in full
force and effect.

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Supplemental Agreement
No. 1 effective the date indicated above

 

NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY

 

 

By __________________________________

 

Gregory P. Barbour

Its Executive Director

 

Date ________________________________

 

CELLANA LLC

A Delaware Limited Liability Company

 

 

By   /s/ Martin A. Sabarsky                             

 

Martin A. Sabarsky

Chief Executive Officer of Cellana Inc., a

Delaware Corporation and Sole Member of

Cellana LLC

 

Date       11/24/18                                              

 

 

CYANOTECH CORPORATION

 

By    /s/ Mawae Morton                                   

 

Mawae Morton 

Its Chief Executive Officer

 

Date                                                        

 

 

APPROVED AS TO FORM

 

By                                                                        

Deputy Attorney General 

 

Date                                                                     

 

3

--------------------------------------------------------------------------------

 

 